NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-5562-17

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

WOODROW MILLER,

     Defendant-Appellant.
________________________

                   Argued October 7, 2019 – Decided November 13, 2019
                   Remanded by Supreme Court June 1, 2021.
                   Resubmitted June 22, 2021 – Decided July 12, 2021

                   Before Judges Fasciale, Rothstadt and Moynihan.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Hudson County, Indictment No. 10-06-1174.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Andrew R. Burroughs, Designated Counsel,
                   on the briefs).

                   Esther Suarez, Hudson County Prosecutor, attorney for
                   respondent (Erin M. Campbell, Assistant Prosecutor,
                   on the briefs).

PER CURIAM
      We previously reversed a May 24, 2018 order denying defendant's petition

for post-conviction relief (PCR). See State v. Miller, No. A-5562-17 (App. Div.

Nov. 13, 2019) (concluding defendant's trial counsel rendered ineffective

assistance by failing to conduct a meaningful pre-trial investigation).         On

September 9, 2020—while the State's petition for certification was pending—

the Supreme Court granted the State's motion to remand the matter to the trial

court to conduct a "supplemental [PCR] evidentiary hearing, to make factual

findings regarding . . . new information and material provided to the Supreme

Court in the first instance." The Court retained jurisdiction because "the petition

for certification and [the State's] motion to expand the record remain[ed]

pending."

      On remand to the trial court, the PCR judge took testimony from several

witnesses, considered documentary evidence, and rendered written findings of

fact. The judge explained that she needed to determine if defendant's trial

counsel consulted a forensic pathologist in defense of the charges, and whether

counsel "requested and was denied permission by the Office of [the] Public

Defender [(OPD)] to retain a forensic pathologist." 1 With this focus, the judge


1
  In our previous opinion—which the State did not challenge on remand—we
pointed out that the ineffectiveness included not consulting or calling other


                                        2                                    A-5562-17
found that the OPD retained Mark L. Taff, M.D., a forensic pathologist, but that

there existed "no evidence that [defendant's trial counsel] requested the retention

of a second expert in the field of forensic pathology in accordance with OPD's

guidelines, nor was a second forensic pathologist in fact consulted or retained

in [d]efendant's case."

      On June 1, 2021, the Supreme Court granted the State's petition for

certification, and summarily remanded this matter to us to reconsider our

November 13, 2019 judgment "in light of the [PCR] judge's remand opinion and

the record, as expanded" by the Court.        We permitted counsel to submit

simultaneous merits briefs addressing their respective positions on this remand.

      On this remand, the State argues:

            POINT I

            THE     REMAND   [JUDGE'S]  FINDINGS
            UNEQUIVOCALLY DEMONSTRATE THAT TRIAL
            COUNSEL CONSULTED WITH A FORENSIC
            EXPERT.

                   A. Dr. Mark Taff, M.D., Authored A Report And
                      Consulted With Trial Counsel Prior To The
                      Commencement Of [Defendant's] Trial.




experts too, such as a forensic psychologist, a blood-spatter expert, and a
ballistics expert. Id. at 14-20. These failures were part of the inadequate pre-
trial investigation as explained in our prior opinion. Ibid.

                                        3                                    A-5562-17
                   B. Trial Counsel Was Not Required To Consult
                      With Or Retain A Second Expert.

                           i.   [Defendant] is barred from raising
                                this issue for the first time on
                                remand.[2]

                          ii.   [Defendant] has provided no
                                evidence that trial counsel was
                                required to retain a second expert.

Having considered the expanded record and new findings, especially as to the

PCR judge's findings that defendant's trial counsel failed to follow OPD protocol

when pursuing expert opinions, we remain convinced that defendant received

ineffective assistance of counsel.

      The expanded remand record demonstrates that the OPD initially retained

Hope Mitchell to represent defendant. The PCR judge found her credible. She

testified that she hired Dr. Taff and he submitted a report, which she remembered

being in defendant's file when trial counsel, then a pool attorney, took over for

her as defendant's trial counsel due to a conflict of interest. When the OPD



2
   The State's assertion that defendant is barred from raising the issue of whether
trial counsel was required to consult a second expert is misplaced. The Supreme
Court remanded this case to the PCR judge for additional findings of fact
regarding defendant's counsel's purported discussions with Dr. Taff ahead of
trial. The PCR judge determined that trial counsel failed to follow OPD
guidelines to retain a second expert. The issue is therefore properly before us
on appeal.

                                        4                                    A-5562-17
transferred the file to trial counsel, Mitchell discussed the case with him,

including Dr. Taff's report. Indeed, trial counsel—who the PCR judge also

found credible—testified that he reviewed the report of Dr. Taff and "recalled

that it was not helpful to [d]efendant." On remand, the report could not be

located. Trial counsel remembered consulting with Dr. Taff in preparation for

the trial. We have no reason to second guess the PCR judge's finding that trial

counsel consulted with Dr. Taff in preparation for the trial. 3

       Accepting that trial counsel consulted Dr. Taff in advance of the trial, we

remain steadfast in our conclusion that trial counsel rendered ineffective

assistance of counsel by failing to call an expert, particularly a forensic

pathologist, to testify at trial, instead relying on his ability to cross-examine Dr.

Shaikh. And as we previously noted, trial counsel's cumulative errors, including

the failure to call or consult a blood-spatter, ballistic, or psychological expert—

especially where time and manner of death were at issue—denied defendant a

fair trial.




3
   We do point out, however, that in our previous opinion, we stated that trial
counsel, who testified at the first PCR hearing, "could not recall whether he ever
consulted—informally or formally—with a forensic pathologist in this case."
Id. at 15. This is different than his testimony during the remand hearing, but we
will not second guess the judge's credibility findings.

                                         5                                    A-5562-17
      Additionally, as the PCR judge found, trial counsel testified that he had

an informal conversation about "the retention of a second expert" with Joseph

Russo, who was at that time an assistant public defender in charge of the

statewide appellate section of the OPD.        Russo did not recall having that

conversation but testified during the remand proceedings about the OPD

guidelines for retaining experts. Trial counsel testified that he was familiar with

the requirements and admitted that he had failed to submit written requests for

an expert. The PCR judge explicitly found that trial counsel failed to follow the

guidelines.

              This [PCR judge] finds that [trial counsel] failed to
              properly request the retention of a second forensic
              pathologist in [d]efendant's matter, in contravention of
              the OPD [g]uidelines. Section VIII of the New Jersey
              [OPD] Pool Attorney Guidelines provides, "[n]o expert
              or other service provider may be retained without prior
              written approval from Public Defender Management
              through Regional Deputy Defender or Managing
              Attorney. A request to hire an expert not routinely used
              by the [OPD] should be accompanied by a copy of the
              expert's curriculum vita[e]."

Although the witnesses provided more detail about the guidelines for retaining

an expert, we have no reason to second guess the PCR judge's finding that trial

counsel did not properly make the request. Indeed, the PCR judge further found

that "there is no evidence presented that any due diligence was conducted for



                                         6                                   A-5562-17
the purpose of obtaining a second expert." Importantly, the PCR judge found

there was no evidence that "a second forensic pathologist [was] in fact consulted

or retained in [d]efendant's case."

      This is not a situation where counsel's ineffectiveness amounts to solely a

failure to consult with or retain a second pathologist. As we pointed out in our

earlier judgment, "neither side undertook a psychological investigation of the

victim, including her diary entries." Id. at 20. As part of his petition for PCR,

defendant produced testimony from and a report by a forensic pathologist and

neuropathologist, Dr. Zhongxue Hua, M.D., PhD. As to Dr. Hua, we quote from

our previous opinion.

                    Dr. Hua said that the death was not a homicide.
            Based on the available investigative material, he
            instead concluded that the manner of death was
            indeterminate. He noted the police investigation was
            poorly executed because there was no DNA analysis,
            ballistic testing, nor blood-[spatter] analysis. He said
            that it was undetermined whether the single "recovered
            projectile could be from either the fatal shot to [the
            victim's] head, the non-fatal shot to [the victim's] left
            hand, or [the] non-fatal shot to [defendant's] left
            forearm."

                   Dr. Hua said it was possible that three shots were
            fired from the gun: into defendant's left forearm, into
            the victim's left hand, and into the victim's head. He
            indicated that the State did not measure the distance
            from the wound to the victim's hand, and that it was not
            examined properly or addressed by "gross examination,

                                       7                                   A-5562-17
histopathology examination, and/or gunpowder residue
testing." He noted that Dr. Shaikh did not perform a
histopathology to determine the age of the victim's
bruises to rule out "the probability of any pre-existing
bruises," which Dr. Hua stated could have "occurred
before, during, or after [the victim's] two gunshot
wounds."

       Dr. Hua admonished Dr. Shaikh [the State's
pathologist] for disregarding the diary before or during
a final determination of the manner of death. Dr. Hua
emphasized that Dr. Shaikh dismissed the notebooks
without offering any scientific basis or forensic
reasoning. Instead, Dr. Hua recommended a formal
consultation regarding the books with a forensic
psychologist or psychiatrist. He said Dr. Shaikh
ignored the victim's state of mind, and that his
conclusion as to the manner of death was simply
"wrong."

       Dr. Hua examined over 300 photographs and
placed significant importance on three, which depicted
the clothing that defendant wore during the shooting.
Blood drips appeared only on the left side, which Dr.
Hua found significant because defendant's gunshot
wound was on that side. But Dr. Hua believed that the
pictures did not support the State's theory—that
defendant had the victim in a headlock and shot her.
According to Dr. Hua, if that theory was correct, blood-
[spatter] would have appeared on the right side of his
clothing. The physical evidence therefore did not show
that defendant—as the State contended—laid on top of
the victim, placed the victim in a headlock, and shot her
on the right side of her head.

      Although Dr. Shaikh opined that the death was
instantaneous, Dr. Hua said that, scientifically, that
could not be correct. Dr. Hua explained that there was

                           8                                A-5562-17
no direct damage to the main portion of the victim's
brain structure, meaning that involuntary breathing and
blood circulation would have continued after the head
wound. Indeed, defendant told the 9-1-1 dispatcher that
the victim was still breathing, and the record reflects
that hospital personnel treated her for hours. Dr. Hua
concluded that the bruising could have occurred after
the victim was shot. According to Dr. Hua, the timing
of the victim's neck wounds would have been common
knowledge to qualified medical examiners.

      Trial counsel also testified at the PCR hearing,
verifying that his defense was that the victim
committed suicide. Even though trial counsel conceded
that Dr. Shaikh was not a "strong expert," he did not
consult a blood-[spatter] expert. He admitted that a
blood-[spatter] expert would have helped the defense to
show where defendant was standing when the victim
shot him, and he stated that he did not consult ballistic
or psychological experts.

      ....

       . . . Dr. Hua arguably undermined the scientific
basis for Dr. Shaikh's opinions as to the manner and the
time of death due to the lack of forensic evidence. He
stressed the importance of blood only appearing on the
left side of defendant's clothing, indicating that
defendant was shot in the arm while standing. Dr. Hua
emphasized that the absence of blood-[spatter] on
defendant's right side signified he was not laying on top
of the victim, as the State contended. And he
highlighted the victim's own words in her diary in
which she stated she wanted to kill herself and
defendant. Such evidence would have likely raised
reasonable doubt even before introducing rebuttal
testimony from a forensic psychologist, a ballistic
expert, or a blood-[spatter] expert.

                           9                                A-5562-17
             [Id. at 8-16]

      We are troubled by the PCR judge's written findings of fact pertaining to

the informal conversation trial counsel had with Russo about retaining or

consulting with a second pathologist. Trial counsel remembered the

conversation; Russo did not. Even though counsel testified he talked to Russo

about "the retention of a second expert," the PCR judge stated that whether the

conversion occurred was "of no moment." Instead, the PCR judge stated that

"[i]f [trial counsel] believed that a second expert should have been retained,"

[counsel] did not follow the protocol for doing so. That begs the question of

whether trial counsel believed consulting with a second expert was warranted.

      Under the totality of the circumstances of this case, however, we conclude

trial counsel's failure to call a forensic pathologist and failure to properly request

second pathologist amounted to ineffective assistance of counsel, which

determination is further supported by trial counsel's failure to consult with a

forensic psychologist, a ballistic expert, or a blood-spatter expert, as we

explained in our prior decision.

      Having considered the remand proceedings, the supplemented record, and

the PCR judge's findings of fact, we stand by our earlier determination and

remand for a new trial.


                                        10                                     A-5562-17
Reversed and remanded for a new trial. We do not retain jurisdiction.




                               11                                 A-5562-17